Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following are quotations of the appropriate paragraphs of 35 U.S.C. 102 and 103 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Pat. Pub. No. 20180247981 to Yamaoka et al. (Yamaoka).
Regarding Claim 1, Yamaoka teaches a display substrate, comprising: 
a base substrate 131; and 
a plurality of light emitting structures (see Fig. 6A for example) on the base substrate, each of the plurality of light emitting structures including a first electrode 111, a light emitting layer 113, a transparent electrode [0014], an optical adjustment layer 110 and a second electrode (transreflective electrode), arranged along a direction away from the base substrate; wherein 
optical thicknesses of optical adjustment layers in at least two of the plurality of light emitting structures are different (see Fig. 4C for example).
Alternatively, in the event that the limitation “arranged along a direction…” is interpreted to mean “arranged sequentially along a direction,” the particular placement of a claim element is an obvious matter of design choice unless it can be shown that the devices would operate differently (MPEP 2144.04(VI)(C)).  In this case, whether the optical adjustment is above or below the emitting layer is of no consequence to its operation. The remaining elements are inherently in sequential order, otherwise the device would not operate.

Regarding Claim 2, Yamaoka teaches the display substrate of claim 1, wherein physical thicknesses of the optical adjustment layers in at least two of the plurality of light emitting structures are different (see Fig. 4C).

Regarding Claim 3, Yamaoka teaches the display substrate of claim 1, wherein indexes of refraction of the optical adjustment layers in at least two of the plurality of light emitting structures are different (the different thickness would cause a different index of refraction).

Regarding Claim 4, Yamaoka teaches the display substrate of claim 1, wherein the plurality of light emitting structures comprises a first light emitting structure, a second light emitting structure and a third emitting structure; the first light emitting structure, the second light emitting structure and the third emitting structure have a first optical adjustment layer, a second optical adjustment layer and a third optical adjustment layer, respectively (see Fig. 4C).

Regarding Claim 5, Yamaoka teaches the display substrate of claim 4, wherein a physical thickness of the first optical adjustment layer is d1, a physical thickness of the second optical adjustment layer is d2, a physical thickness of the third optical adjustment layer is d3, and 0<dl≤d2<d3 (See Fig. 4C).

Regarding Claim 6, Yamaoka teaches the display substrate of claim 4, wherein an index of refraction of the first optical adjustment layer is r1, an index of refraction of the second optical adjustment layer is r2, an index of refraction of the third optical adjustment layer is r3, and 0<r1≤r2<r3 (See Fig. 4C).

Regarding Claim 7, Yamaoka teaches the display substrate of claim 1, but does not explicitly teach that the optical adjustment layer comprises at least one of hexamethyldisiloxane or PEDOT:PSS.  Yamaoka is silent regarding the material for the layer. The person of ordinary skill in the art may experiment with well known and commonly used materials that should be both transparent and conductive in order to complete the teaching of Yamaoka and arrive at PEDOT:PSS.

Regarding Claim 8, Yamaoka teaches the display substrate of claim 1, wherein the display substrate comprises a color filter on a side of the second electrode opposite from the base substrate [0114].

Regarding Claim 10, Yamaoka teaches the display substrate of claim 4, wherein the display substrate further comprises a pixel defining layer 136 defining a plurality of openings; 
at least a part of the light emitting layer is in one of the plurality of openings.

Regarding Claims 12 and 13, Yamaoka teaches the display substrate of claim 1, but does not explicitly teach that the transparent electrodes of at least two of the plurality of light emitting structures are connected. However, it would at least be obvious to connect those electrodes, as without an electrical connection the second electrode lacks any utility.

Regarding Claim 14, Yamaoka teaches the display substrate of claim 1, wherein the second electrode comprises at least one of Mg or Ag materials; and 
a thickness of the second electrode is in a range from about 60A to about 140A (see table 1 row 1).

Regarding Claim 15, Yamaoka teaches the display substrate of claim 1, wherein the first electrode is a reflective electrode [0075].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka as applied to claim 9 above, and further in view of CN 103928495 to Wang et al. (Wang).
Regarding Claim 9, Yamaoka teaches the display substrate of claim 4, but does not explicitly teach that the first optical adjustment layer, the second optical adjustment layer and the third optical adjustment layer comprise a first color photoresist, a second color photoresist, and a third color photoresist, respectively.
However, in analogous art, Wang teaches that an optical resist layer can be a colored photoresist [0043]. It would have been obvious to the person of ordinary skill at the time of filing to modify Yamaoka with Wang as a simple exchange of materials known to serve the same purpose in the same context (MPEP 2144.06-7). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka as applied to claim 9 above, and further in view of U.S. Pat. Pub. No. 20190237524 to Chen et al. (Chen).
Regarding Claim 11, Yamaoka teaches the display substrate of claim 9, but does not explicitly teach that a first thickness of the pixel defining layer between the first light emitting structure and the second light emitting structure is smaller than a second thickness of the pixel defining layer between the second light emitting structure and the third light emitting structure.
However, in analogous art, Chen teaches in Fig. 7 at least the pixel defining layers 150 having differing heights between the light emitting devices. It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Chen in order to account for the properties of light in the different colors and their effect on brightness and viewing angle, as taught by Chen [0004-5].

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/Primary Examiner, Art Unit 2812